Citation Nr: 0021616	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had confirmed active service from September 1954 
to January 1964, from June 1965 to July 1965, and from 
September 1968 to June 1979.  His claim initially came before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
October 1999, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.

The Board notes that following the Board's remand, the RO, in 
a February 2000 rating decision, granted an increased 
evaluation for the veteran's left ankle disability.  However, 
in awarding the additional 10 percent disability evaluation, 
the RO created a "separate" disability styled as 
"functional loss due to pain residuals fracture left 
ankle."  Thus, the veteran has been awarded a 10 percent 
evaluation for functional loss due to pain and a separate 10 
percent rating for limitation of motion, both as residuals of 
the veteran's left ankle fracture.  The Board's October 1999 
remand requested that the RO consider whether an increased 
evaluation could be assigned for the veteran's left ankle 
disability on the basis of functional loss due to pain, as 
required under 38 C.F.R. § 4.40, § 4.45, and § 4.59, and not 
whether a separate evaluation based on such factors could be 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that the provisions of 38 C.F.R. § 4.14 (1999) 
state that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  Therefore, 
a separate evaluation is not permitted for painful motion in 
addition to a rating based on limitation of motion.  Such 
residuals must be considered as additional and related, but 
not separate, symptomatology in rating the disability at 
issue.  Thus, while the RO acknowledges that the veteran has 
limitation of motion as well as additional functional 
impairment due to pain, the Board will consider such factors 
as they relate to a single disability assigned a 20 percent 
disability evaluation.  The Board notes further that 
recharacterizing the issue in this manner and considering 
whether the veteran is entitled to more than a 20 percent 
evaluation for the residuals of his left ankle fracture in no 
way results in any prejudice to the veteran.  See 38 C.F.R. 
§ 4.14, 4.25. 

The Board also notes that in written argument submitted to 
the Board in August 2000, the veteran's representative 
requests consideration of a separate 10 percent evaluation 
for a painful and tender left ankle scar.  This matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's residuals of a fracture of the left ankle are 
manifested by moderate limitation of motion and objective 
evidence of pain that results in marked impairment of ankle 
function, but is not productive of ankylosis or malunion of 
the tibia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5271 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record shows that the veteran fractured his left ankle in 
a motor vehicle accident in 1958 while on active duty.  As a 
result, a December 1964 rating decision granted service 
connection for residuals of a fractured left malleolus and 
left tibia, for which a noncompensable (zero percent) 
evaluation was assigned.  Recently, an April 1998 rating 
decision granted an increased evaluation to 10 percent for 
this disability.  The veteran disagreed with the 10 percent 
evaluation, and this appeal ensued. 

In assigning the 10 percent evaluation, the RO considered a 
January 1998 VA examination report.  At that time, the 
veteran reported that his left ankle was currently painful 
with prolonged standing, but that pain was relieved with 
Tylenol.  He also said that pain would increase with rainy 
weather.  He did not use a cane or walker, and stated that 
orthotic devices "were of no value."  Physical examination 
revealed a well-healed medial malleolar scar measuring 3.5 
cm.  There was no tenderness to palpation of either the 
medial or lateral malleolus.  No apparent edema or 
discoloration was present.  There was reduced range of motion 
of the left ankle, with plantar flexion of 30 degrees, 
dorsiflexion of 15 degrees, inversion of 20 degrees, and 
eversion of 15 degrees.  Passive motion did not increase 
these values.  X-rays revealed subtalar joint degenerative 
changes and a well-corticated calcification located inferior 
to the medial malleolar tip, which represented either a 
remote fracture or an accessory ossification center.  Based 
on these findings, the diagnosis was "status post left ankle 
fracture with residual symptomatology and reduced range of 
motion, secondary to subtalar joint degenerative arthritis."

Pursuant to the Board's Remand, the veteran was afforded an 
additional VA examination in November 1999 to assess 
functional loss due to pain.  A report from that examination 
includes the veteran's complaints of pain in his left ankle 
with prolonged standing and walking.  He indicated that he 
could stand for approximately one to two hours and walk two 
to three miles before the ankle "hurts a lot."  He denied 
any instability, but reported swelling with increased 
standing or walking.  Objectively, the veteran walked 
normally without a discernible limp.  He was not wearing any 
orthotics or ankle braces and did not use any external 
support.  No malalignment of the tibia, ankle or foot was 
observed.  There was a 2 inch healed scar over the medial 
aspect of his left ankle, which was described as tender and 
painful on palpation.  It was also tender and painful over 
the inferior portion of the medial malleolar area.  The ankle 
appeared to be stable.  There was a good dorsal pedal pulse.  
Range of motion testing showed dorsiflexion of 5 degrees and 
plantar flexion of 20 degrees.  In addition, subtalar motion 
and midtarsal motion over the ankle were both 10 degrees.  
The examiner described pain and tenderness over the medial 
side of the ankle on palpation.  X-rays showed osteoarthrosis 
of the ankle joint as well as in the posterior talocalcaneal 
joint.  The examiner concluded that the veteran had pain and 
limitation of motion of the left ankle since the initial 
injury in service, and was currently taking between four and 
eight Extra Strength Tylenol per day.

As noted, in the Introduction portion of this decision, the 
RO in February 2000 denied an increased evaluation in excess 
of 10 percent for limitation of motion residuals fracture of 
the left ankle, but granted a separate 10 percent evaluation 
for functional loss due to pain residuals of fracture of the 
left ankle.  As noted above, the Board will consider the 
residuals of the veteran's left ankle fracture as one issue 
encompassing both limitation of motion and any additional 
functional impairment due to pain of the left ankle, and 
assigned a single 20 percent rating.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's left ankle disability is currently evaluated 
under Diagnostic Codes 5010 and 5271.  Diagnostic Code 5010 
provides that arthritis due to trauma and substantiated by X-
ray findings is to be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Diagnostic Code 5271 contemplates limitation of motion of the 
ankle.  Under this provision, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
while a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Section 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

The Board finds that the evidence supports the 20 percent 
evaluation currently assigned the residuals of the veteran's 
fracture of the left ankle on the basis of limitation of 
motion of the left ankle with demonstrated additional 
functional loss due to pain.  At his January 1998 VA 
examination, the veteran's left ankle demonstrated 15 degrees 
of dorsiflexion and 30 degrees of plantar flexion.  When 
examined in November 1999, there was 5 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  These 
findings reflect that the veteran's left ankle demonstrated 
moderate limitation of motion under Diagnostic Code 5271.  
See 38 C.F.R. § 4.71, Plate II (indicating standard range of 
motion of the ankle from 0 degrees to 20 degrees for 
dorsiflexion, and from 0 degrees to 45 degrees for plantar 
flexion).  However, the veteran's left ankle disability is 
also characterized by functional loss due to pain, as 
described in the November 1999 VA examination report.  
Accordingly, the Board believes that the evidence of 
limitation in range of motion, combined with objective 
findings and subjective reports of discomfort and tenderness 
of the left ankle, provides a basis for the assignment of a 
20 percent evaluation under Diagnostic Code 5271.  See 
generally, 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 205-207; Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).

In reaching this decision, the Board finds that no other 
potentially applicable diagnostic code affords the veteran an 
evaluation in excess of the currently assigned 20 percent.  
Diagnostic Code 5270, pursuant to which ankylosis of an ankle 
is evaluated, is not applicable inasmuch as there is no 
medical evidence in this case that the veteran's left ankle 
is ankylosed.  Indeed, the evidence clearly shows left ankle 
motion, albeit limited, on objective testing.  Likewise, 
there is no medical evidence pertaining to impairment of the 
tibia manifested by malunion of a fracture.  Consequently, an 
evaluation under Diagnostic Code 5262 similarly is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 
5270 (1999).

The Board also finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's left ankle disability has caused marked 
interference with his earning capacity or employment status, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that further development for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 239; Shipwash v. 
Brown, 8 Vet. App. at 227.

In conclusion, the Board finds that veteran's disability due 
to residuals of a fracture of the left ankle is most 
consistent with a 20 percent evaluation under applicable 
criteria.  The Board concludes that under the applicable 
diagnostic criteria which the Board must consider, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent at this time.  It follows that 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) do not otherwise permit a favorable resolution of 
the appeal.  An evaluation in excess of 20 percent for the 
residuals of the veteran's left ankle fracture is, therefore, 
denied.



ORDER

A disability evaluation in excess of 20 percent evaluation 
for residuals of a fracture of the left ankle is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

